Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 6-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KRAMER et al. (US 2016/0344221 A1, hereinafter KRAMER) in view of TAGA (US 2018/0317348 A1, hereinafter TAGA) and in further view of HONG et al. (KR101879656B1, hereinafter HONG).
                          
    PNG
    media_image1.png
    334
    420
    media_image1.png
    Greyscale

                 
    PNG
    media_image2.png
    374
    621
    media_image2.png
    Greyscale

As per claim KRAMER discloses a chargingapparatus for an electrical charging process of a mobile device in a vehicle, comprising: 
an encapsulating housing having at leastfirst and second walls (See Fig.1, and Par.39 disclose a center console comprising a wireless charger 300), KRAMER further discloses the charger comprising a perforation in the lid that allows air in the passenger compartment to enter the charging area circulate and exit the compartment once heated (See Par.70); 
a chargingdevice disposed in the encapsulating housing and having an upwardly facing charging face configured for placing a mobile device on the charging face in a contact-forming fashion and an electrical charging means for electrically charging a mobile device that is placed on the charging face (See Fig.1, Item#300, discloses a wireless charger with a charging face facing upwards, a portable electronic device is placed on the charger in the storage area 26). However KRAMER does not disclose the first and second walls comprising an inlet section with at least one inlet opening that is open to a passenger compartment of the vehicle, and an outlet section with at least one outlet opening that is open to the passenger compartment of the vehicle; the charging device further having a cooling face facing oppositely from the charging face; wherein the inlet opening extends through the first wall at a first vertical position in the encapsulating housing, the outletopening extends through the second wall at a second vertical position spaced above the first vertical position, and the chargingdevice is disposed between the first and second vertical positions with the cooling face facing toward the at least one inlet opening so that a cooling air flow enters the encapsulating housing from the passenger compartment via the at least one inlet opening, impinges upon the cooling face to cools the chargingdevice, and exits the encapsulating housing as heated cooling air through the at least one outlet opening.
TAGA discloses a charger comprising a cooling system, first and second walls with an inlet section with at least one inlet opening (See Fig.7, Item#32e, discloses a first side wall with inlet), and an outlet section with at least one outlet opening (See Fig.7, Item#31p, discloses an exhaust hole for discharging air with the interior of the housing); wherein the inlet opening extends through the first wall at a first vertical position in the encapsulating housing (See Fig.7, Item#32e, discloses the inlet in the first wall at a first vertical position at the lower end of the first sidewall), the outlet
KRAMER and TAGA are analogous art since they both deal with chargers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KRAMER with that of TAGA by adding the inlet and outlet at different vertical positions for the benefit of cooling the charger and the device inside the console even when the lid is closed. However, KRAMER and TAGA do not disclose the charging device further having a cooling face facing oppositely from the charging face; with the cooling face facing toward the at least one inlet opening so that a cooling air flow enters the encapsulating housing from the passenger compartment via the at least one inlet opening, impinges upon the cooling face to cool the charging device.
HONG discloses an inductive charger for charging electronic devices inside the interior of a vehicle (See Figs.3-4, Item#1, and abstract disclose a charger for an interior of the vehicle), the charger device comprising a cooling face facing oppositely from the charging face (See Fig.3, discloses a lower part of the charging device which is cooled by air coming from inlet 17); with the cooling face facing toward the at least one inlet opening so that a cooling air flow enters the encapsulating housing from the passenger compartment via the at least one inlet opening (See Fig.4, discloses the heat dissipation case 20 lower surface facing towards the inlet 17), impinges upon the cooling face to cool the charging device (See Fig.4, discloses that air coming from inlet 17 comes in contact with the lower surface of the heat dissipation case 20 and over the transmission coil 20 and out of the outlet 58, HONG further discloses the lower surface of the heat dissipation case having a heat dissipation ribs 23).
KRAMER, TAGA and HONG are analogous art since they all deal with chargers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KRAMER and TAGA with that of HONG by adding the cooling face and directing air to cool the bottom surface of the charging device for the benefit of removing heat from the charger.

As per claim 2, KRAMER, TAGA and HONG disclose the chargingapparatus of claim 11 as discussed above, further comprising a housing cover that closes or essentially closes the encapsulating housing (See KRAMER, Fig.1, Item#24 and Par.36, disclose a movable cover which can either open or close the charging area 26).

As per claim 6, KRAMER, TAGA and HONG disclose the chargingapparatus of claim 11 as discussed above, further comprising a ventilation device for generating forced convection for the cooling air between the at least one inlet opening and the at least one outlet opening (See TAGA, Fig.7, Item#18, disclose a cooling fan which generates forced convection for cooling air between the inlet 32e and the outlet 31p, also see HONG, Figs.3 and 4, Item#60, disclose a fan at the inlet 17 which generates forced air between the inlet opening 17 and the outlet opening 58).

As per claim 7, KRAMER, TAGA and HONG disclose the chargingapparatus of claim 11 as discussed above, wherein the passage cross section of the at least one inlet opening essentially corresponds to the passage cross section of the at least one outlet opening (See TAGA, Fig.7, Items#31e and 31p, discloses an inlet and an outlet with corresponding passage cross section).  

As per claim 8, KRAMER, TAGA and HONG disclose the charging device apparatus of claim 11, further comprising a directing device arranged in the encapsulating housing and configured for directing the cooling air onto the charging face (Seer HONG, Fig.4, discloses the air comes in through inlet 17, by fan 60 and because of the position of the main case 10 and the heat dissipating case 10, air is forced to flow through cooling ribs 23 to cool the cooling face of the charger).

As per claim 10, KRAMER, TAGA and HONG disclose a center console for a passenger compartment in a vehicle, having the chargingapparatus of claim 1 (See KRAMER, Fig.1, discloses a vehicle console 14).

As per claim 12, KRAMER, TAGA and HONG disclose the charging apparatus of claim 11 as discussed above, wherein the at least one outlet opening is disposed and oriented so that the heated cooling air can escape upward through the at least one outlet opening (See TAGA, Fig.7, Item#31p, discloses the outlet opening is disposed at a higher height than inlet 31e such that heated air dissipates through the elevated outlet opening).

As per claim 13, KRAMER, TAGA and HONG disclose the charging apparatus of claim 11 as discussed above, wherein the encapsulating housing is configured to accommodate a flow of the cooling air around the charging device from bottom to top (See HONG, Fig.4, discloses that air flow starts at the bottom and circulates to the top of the charging device).

Conclusion
Response to Arguments
Applicant’s arguments with respect to claim(s) amended claims 2, 6-8 and 10-13
 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The above rejection addresses the newly amended claims with the newly presented limitations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859      

/EDWARD TSO/            Primary Examiner, Art Unit 2859